The opinion of the court was delivered by
Lowrie, C. J.
The conveyance of Mrs. Baker to Ream is evidently a bungling filling up of a printed form of a deed, so as to express a mode of conveyance for which the form was not intended; but still there is no difficulty in understanding the transaction. It is a conveyance of land for the consideration of $1000, to be paid in yearly instalments of $100 each. On one side it is an executed conveyance so as to pass the title, and on the other it remains executory for the payment of the money.
Does the consideration-money rem.ain a lien on the land until it is paid ? This is simply a question of interpretation. How did the parties intend it, and how ought subsequent purchasers to understand such a form of conveyance ?
It is a conveyance to Ream, his heirs and assigns, for a consideration to be paid, and no one could reasonably suppose that he could buy from Ream clear of this duty of payment. It is therefore a charge on the land, and stands in the title. When the law sells it, it discharges the lien, and pays it off. With this common sense view of the subject, our decisions agree: 8 Watts 392; 7 Id. 144; 5 State R. 418; 20 Id. 236, 240; 23 Id. 39. It is not necessary to declare expressly that the money is to remain a lien, when the intention is otherwise clearly manifest in the conveyance.
The other exception was properly abandoned.
Decree affirmed at the appellant’s costs.
Woodward, J., dissented. Strong, J., did not sit, having been of counsel in the cause.